Citation Nr: 1524994	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-07 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right ankle traumatic arthritis, status post injury, effective July 26, 1995.

2.  Entitlement to a rating in excess of 10 percent for low back strain prior to January 27, 2015, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had service from April 1989 to July 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Regional Office (RO) in Chicago, Illinois.  The case has since been transferred to the RO in Milwaukee, Wisconsin, which granted a staged 20 percent evaluation for low back strain, effective January 27, 2015, but denied an increased rating for the right ankle disability.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  Prior to January 27, 2015, the Veteran does not have ankylosis, but does have "mild" limited motion of his right ankle as evidenced by 0 to 45 degrees of plantar flexion and 0 to 20 degrees of dorsiflexion.

2.  As of January 27, 2015, the Veteran does not have ankylosis, but does have "marked" limited motion of his right ankle as evidenced by 0 to 20 degrees of plantar flexion and 0 to 10 degrees of dorsiflexion.

3.  Prior to January 27, 2015, the evidence shows that the Veteran's low back strain was manifested by limited forward flexion from 0 to 90 degrees and no ankylosis

4.  As of January 27, 2015, the evidence shows that the Veteran's low back strain is manifested by limited forward flexion from 0 to 60 degrees and no ankylosis.




CONCLUSIONS OF LAW

1.  Prior to January 27, 2015, the criteria for a rating in excess of 10 percent for a right ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5271-5024 (2014).

2.  As of January 27, 2015, the criteria for a rating of 20 percent, but no higher, for a right ankle disability have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5271-5024.

3.  Prior to January 27, 2015, the criteria for a rating in excess of 10 percent for a low back strain have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.

4.  Since January 27, 2015, the criteria for a rating in excess of 20 percent for a low back strain have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In rating musculoskeletal disabilities, the Board must consider whether a rating is warranted on the basis of functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable Diagnostic Code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

Rating for Right Ankle Disability

The Veteran seeks a higher disability rating for his right ankle traumatic arthritis, status post injury, which is currently rated at 10 percent, effective July 26, 1995.  See 38 C.F.R. § 4.71a, DC 5271-5024.  

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  

DC 5024 applies to tenosynovitis and provides that such is evaluated under the criteria for 38 C.F.R. § 4.71a, DC 5003, which provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  A 10 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups without exacerbations.

DC 5271 provides for a 10 percent rating for moderate limitation of motion.  A 20 percent rating is warranted under DC 5271 for marked limitation of motion.  Full ankle motion includes dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.

After a full review of the record, and as discussed below, the Board concludes that a staged rating in excess of 20 percent since January 27, 2015, is not warranted for the Veteran's service-connected right ankle disability.

On VA examination in October 2009, the Veteran endorsed right ankle pain ranging from 2 to 4 out of 10.  He reported that his ankle is achy and stiff with occasional popping.  The Veteran was found to occasionally use a brace to support his ankle.  He said that walking was limited to approximately one mile due to increased pain.  Standing tolerance was also limited.  Treatment consisted of exercises for the right ankle, but no use of pain medication.  Physical examination revealed no gait abnormality, and there was no swelling, erythema, or joint effusion.  There was no evidence of ankylosis.  Strength testing was 5/5 for his dorsiflexors and plantarflexors.  Range of motion testing showed 0 to 20 degrees of dorsiflexion, and 0 to 45 degrees of plantarflexion, with no pain or change after repetitive motion throughout either test.  Radiographic imaging showed no abnormalities.

The Veteran received a second VA examination in January 2015.  He endorsed functional impairment due to increased pain with prolonged standing and walking.  Strength testing was 4/5 for his dorsiflexors and plantarflexors.  Range of motion testing showed 0 to 10 degrees of dorsiflexion, and 0 to 20 degrees of plantarflexion, with no pain or additional functional loss after repetitive motion throughout either test.  The examiner noted that pain significantly limits functional ability with the Veteran's repeated use of his right ankle over a period of time.  The Veteran reported flare-ups varied in frequency and duration, but the severity was determined by pain with weight bearing.  No ankylosis was noted by the examiner.  There was objective evidence of crepitus in the right ankle.  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to the Veteran's right ankle disability.

The Board has considered whether higher or separate ratings are warranted under the other Diagnostic Codes used to evaluate the Veteran's right ankle disability, but find that none apply.  Therefore, higher or separate ratings under other Codes are not warranted.  See 38 C.F.R. § 4.71a, DCs 5000-5023, 5025-5270, and 5272-5274.  

Based on the foregoing, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right ankle disability.  Because the Veteran does not have ankylosis, the Board finds that the most appropriate Diagnostic Code remains as DC 5271 for "marked" limited motion of his right ankle; this is also the highest rating available under DC 5271 for limited ankle motion.  The Board also notes that no other rating criteria more closely approximate the symptoms found within the record.  The Board finds that the Veteran's hyphenated Diagnostic Code rating under DC 5271-5024 is most appropriate based on his symptoms of record because it takes into account his limited ankle motion and chronic pain.  Separate ratings for each disability would not be appropriate in this instance because it would constitute pyramiding, which is prohibited.  Accordingly, the Board finds that the Veteran's right ankle disability has been no more than 10 percent disabling prior to January 27, 2015, and no more than 20 percent disabling thereafter.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Rating for Low Back Strain

The Veteran seeks a higher disability rating for his low back strain, which is currently rated as 10 percent, prior to January 27, 2015, and 20 percent thereafter.  See 38 C.F.R. § 4.71a, DC 5237.  

Under the applicable criteria, a lumbosacral strain is rated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, DC 5237.

Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, combined ranges of motion of the entire cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, combined range of motion of the entire thoracolumbar spine not greater than 120 degrees; or combined range of motion of the entire cervical spine not greater than 170 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted if forward flexion of the cervical spine is 15 degrees or less or if there is favorable ankyloses of the entire cervical spine.  Id.

A 40 percent rating is warranted if there is unfavorable ankylosis of the entire cervical spine; or, if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note 1 to the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.

Note 2 provides that normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.  Id.

After a full review of the record, and as discussed below, the Board concludes that rating in excess of 10 percent prior to January 27, 2015, and in excess of 20 percent thereafter are not warranted.  

On VA examination in October 2009, the Veteran endorsed low back pain with a baseline of 2 out of 10 that occasionally increased to 8 out of 10 at the end of the day.  He reported his back symptoms as achy and stiff, but denied any lower extremity symptoms of radiation, numbness or tingling in his legs.  The Veteran said that his back pain did not prevent him from performing activities of daily living despite some aches.  The examiner noted that there were "no incapacitating episodes or prescribed episodes of bedrest over the last year."  The Veteran stated that he did not use pain medication.  Physical examination of the thoracolumbar spine revealed no evidence of muscle spasm, ankylosis, swelling or erythema.  There was minimal tenderness to palpation of the right lumbar paraspinal musculature.  Range of motion testing showed forward flexion from 0 to 90 degrees with minimal discomfort at 90 degrees; extension was from 0 to 30 degrees with no pain throughout; bilateral lateral rotations and bilateral lateral flexion were all from 0 to 30 degrees with no pain throughout.  There was no evidence of scoliosis.  Radiographic imaging of the lumbar spine revealed minimal decreased disk height at L5-S1; otherwise, there were no significant fractures, dislocations, or other abnormalities noted by the examiner.

The Veteran received a second VA examination in January 2015.  He endorsed increased back pain over the past few years with varying intensity on his lower right side, but no symptoms of radiation.  The examiner noted that VA medical records from 2013 showed treatment right thigh paresthesias and a diagnosis of meralgia paresthetica.  The Veteran was also treated in January 2015 for right thigh pain and received the same diagnosis.  He reported flare-ups occurred every month and would last for a few days each time.  The Veteran also said he used a back brace and over-the-counter medication during flare-ups.  The examiner noted functional impairment of the low back included limitations of lifting only light weight items.  Range of motion testing showed forward flexion from 0 to 60 degrees; extension was from 0 to 5 degrees; bilateral lateral rotations were from 0 to 30 degrees; right lateral flexion was from 0 to 25 degrees, and; left lateral flexion was from 0 to 20 degrees.  Forward flexion was the only range of motion test that did not result in pain.  There was no additional loss of function or range of motion after three repetitions.  The examiner noted that there was mild right paraspinal tenderness or pain of joints and/or soft tissue of the thoracolumbar spine.  The Veteran reported flare-ups on a monthly frequency that lasted for days afterwards and of a severity that resulted in limited lifting of objects.  Pain also significantly limited functional ability with flare-ups.  There was no guarding or muscle spasms noted by the examiner.  There were no symptoms of radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  The Veteran does not have Intervertebral Disc Syndrome.  There were no other pertinent physical findings, complications, conditions, signs, symptoms or scars noted by the examiner.  Radiographic imaging studies from 2009 and 2013 revealed mild degenerative disc disease of the thoracolumbar spine.  The examiner noted that the Veteran's low back strain impacts his ability to work due to limitations on repetitive lifting items more than a light weight.  The examiner opined that the Veteran's degenerative disc disease was more likely related to the aging process than his service-connected low back strain.  The Veteran's right lower extremity weakness was less likely than not related to his service-connected low back strain and was not caused by or permanently aggravated by his lumbar strain.

Prior to January 27, 2015, there is no basis for an increased rating in excess of 10 percent for the Veteran's service-connected low back strain because the evidence of record does not demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees.  To the extent the Veteran contends that his service-connected low back disability has been more disabling than the currently assigned rating reflects, the Board notes that he is competent to endorse symptoms such as lower back pain.  Nonetheless, application of the rating criteria to the objective evidence of spinal symptoms documented in the record reveals that a higher rating is not warranted until the VA examination on January 27, 2015, which resulted in a 20 percent rating due to forward flexion of the thoracolumbar spine being greater than 30 degrees, but not greater than 60 degrees.

The Board has also considered whether a higher or separate rating may be warranted under an alternative Diagnostic Code, and finds that because the Veteran has been diagnosed with low back strain, DC 5237 remains the most appropriate Code under which to rate the service-connected low back strain.  See Butts v. Brown, 5 Vet. App. 532 (1993).  The Board has considered the applicability of rating the disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, however, on VA examination in January 2015, the physician specifically ruled out Intervertebral Disc Syndrome.  Even if the Veteran has Intervertebral Disc Syndrome, bed rest as prescribed by a physician is not documented in the record.  Furthermore, the Board has considered whether a rating is warranted on the basis of functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 207-08.  Prior to January 27, 2015, the Veteran was already receiving the minimum compensable rating for his low back disability due to painful motion because his limitation of motion prior to January 27, 2015, was noncompensable under the applicable Diagnostic Code.  See 38 C.F.R. § 4.59; Mitchell, 25 Vet. App. at 32.  

Based on the foregoing, the Board concludes that the Veteran's low back strain has been no more than 10 percent disabling prior to January 27, 2015, and no more than 20 percent disabling thereafter.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU and Extraschedular Consideration

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not indicate that the either of Veteran's disabilities make him unable to secure or follow any substantially gainful occupation; therefore, the record does not raise the issue of unemployability.

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected disabilities above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the right ankle disability on the basis of moderate or marked limitation of motion; thus, the demonstrated manifestations specifically associated with his service-connected right ankle - namely plantar flexion of 20 degrees and dorsiflexion of 10 degrees - are contemplated by the provisions of the rating schedule.  The criteria rate the low back strain on the basis of limitation of motion; thus, the demonstrated manifestations specifically associated with his service-connected low back strain - namely forward thoracolumbar flexion of 60 degrees- are contemplated by the provisions of the rating schedule.  As noted, symptoms of right lower extremity pain have been attributed to a non-service-connected disability.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's disabilities, and referral for consideration of an extra-schedular evaluation is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in October 2009.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in October 2009 and January 2015.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these 




	(CONTINUED ON NEXT PAGE)




reasons, the Board finds that the duties to notify and assist the Veteran in the 
development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

A rating in excess of 10 percent for right ankle traumatic arthritis, status post injury prior to January 27, 2015, is denied. 

A rating of 20 percent, but no higher, for right ankle traumatic arthritis, status post injury since January 27, 2015, is granted.

A rating in excess of 10 percent for low back strain prior to January 27, 2015, and in excess of 20 percent thereafter is denied. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


